                                                                           *rec
    Case 1:21-cv-00703-AMD-LB Document 9 Filed 08/05/21 Page 1 of 5 PageID #:   8/9/21 rg
                                                                              1395
                           LorejoZo
                                                 Cj^r^UtM Pifjfe,
                            r O             ^                  .          U-S. DISTRICT COURT E.D.N.Y,
                            Ot>5v.lliL .                  Hor1\                           2021 ★
                          V,              BROOKLYN OFFICE
         KiucOb^: I' 21 ~'CV- <30-13- ^/H
Ouj<i<i<^               M. D<0'<'vr^VtY                            B 1 ©HOW
                                                                       © [10 W [1 [r^
OA^ \                      'Z- ,                                   nlF               t
                                                                   U 11      AUG 00 55 2021
                                                                             AUG       2021       [uj
^lOU^
        n)                      .(                   >     ■       PRO
                                                                   PPO SEOFFiCE
                                                                       SEOFFJCE
                       exc.«<^ ro-^ ^pdQ<^i'Zil3 bo                                         Cojr'l
 Fer, nO)-( ^rrqr >lcV<^-v4l'ls/ , 7^^, Cpcjtt-                                            ^
     r£iJ:sr4r O^ POV ^py         Og/Is/ ri/v          ^
 "t^H^ L-O^S 4o                                      '\
     Vkr^ &r^<3L\o1i^A 13 ^CGr<i Cjcs^^ oF" peir>V'
 IOtOLt^ rcV^A- Fb?- ^pp<3^<TF-pf~i^FA-       Cjo-s-^rx-
  "Srei . bio      ~tr^v<<r3a_                                       Id.
      , in T^pIn tpj,                                               tA i~m ~
         CorpuS'p^WVfiir\                                nr<d- '
                                                               i '^Ij
 •4 MQ - L—0) p-^o<icFv^ Ib-cFor^ uF-a'p <Ccsc_»0» s



                               e^c -
                                                                   cO£.V_
     Lcir&A/Z^ TO'^C^^c,                                                         yirtJl_
Case 1:21-cv-00703-AMD-LB Document 9 Filed 08/05/21 Page 2 of 5 PageID #: 1396
Case 1:21-cv-00703-AMD-LB Document 9 Filed 08/05/21 Page 3 of 5 PageID #: 1397
Case 1:21-cv-00703-AMD-LB Document 9 Filed 08/05/21 Page 4 of 5 PageID #: 1398
Case 1:21-cv-00703-AMD-LB Document 9 Filed 08/05/21 Page 5 of 5 PageID #: 1399
